                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION



UNITED STATES OF AMERICA                       )
                                               )
v.                                             )   CRIMINAL ACTION NO. 2:20cr137-MHT
                                               )
D’LIVRO LEMAT BEAUCHAMP                        )


                                         ORDER
COUNSEL ARE DIRECTED TO PAY PARTICULAR ATTENTION TO PARAGRAPHS 4
AND 5 IN THIS ORDER. FAILURE TO COMPLY WITH THESE TWO PARAGRAPHS
WILL SUBJECT COUNSEL TO SANCTIONS.

        The defendant by consent has appeared before a United States Magistrate Judge and has
entered a plea of guilty. The Magistrate Judge accepted the plea of guilty and has adjudicated
the defendant guilty. Accordingly, it is ORDERED as follows:

        1. Sentencing of the defendant is hereby set on January 21, 2021 at 10:00 a.m.,
Courtroom 2FMJ, the Frank M. Johnson, Jr. United States Courthouse Complex, One Church
Street, Montgomery, Alabama.

        2. In accordance with Rule 32(f)(1), Federal Rules of Criminal Procedure, counsel for
the defendant and the Government shall communicate in writing to the probation officer, and to
each other, any objections they have as to any material information, sentencing classifications,
sentencing guideline ranges, and policy statements contained in or omitted from the presentence
report. The probation officer will notify parties of the objection deadline and will schedule a
conference to discuss and resolve, if possible, any factual and legal issues contained in the
presentence report.

       3. Any motion for downward departure shall be filed on or before the conference date
with the probation officer, unless based on unknown and unforeseen circumstances arising after
that date, in which case the motion must be filed promptly upon discovery of such
circumstances.

       4. At least five business days before the sentencing date, the Government and the
defendant shall each file a memorandum setting forth (a) the sentence the defendant should
receive and (b) why that sentence is appropriate based on the facts and the law.
        5. The following motions must be filed at least five business days before the sentencing
date if the bases for the motions are known at that time: A motion for reduction of sentence
based on the defendant’s cooperation; a motion for reduction of sentence based on defendant’s
acceptance of responsibility; and a motion for variance (downward or upward) from the
Guideline Sentence.

        6. If the disposition contemplated by a plea agreement is pursuant to an early disposition
(Fast-Track) program authorized by the Attorney General of the United States and the United
States Attorney for the Middle District of Alabama, then the following provisions apply, and
shall take precedence over any conflicting provisions of this order:

           A. Counsel for defendant should not file a motion for expedited sentencing until the
           earlier of either (i) 45 days after entry of the guilty plea or (ii) the pre-sentence report
           is complete. Otherwise the motion will be denied.

           B. On defendant’s motion after 45 days has elapsed or the pre-sentence report is
           complete, sentencing will be rescheduled for the first available date.

           C. Government and defense sentencing-related motions shall be filed two business
           days before sentencing.

           D. Sentencing memoranda shall be filed two business days before sentencing.

Nothing contained in this order shall be construed as impairing the rights of any party as
established in the Constitution or laws of the United States.

       DONE this 20th day of October, 2020.

                                                              /s/ Myron H. Thompson
                                                          UNITED STATES DISTRICT JUDGE
